Per Curiam:

The judgment is reversed and the cause is remanded to the District Court for a determination and appropriate findings on the questions whether the jurisdictional amount is involved and whether a case has been made for the granting of an injunction restraining crimi*657nal prosecution. (1) McNutt v. General Motors Acceptance Corp., 298 U. S. 178, 188-189; KVOS v. Associated Press, 299 U. S. 269; (2) Spielman Motor Sales Co. v. Dodge, 295 U. S. 89; Beal v. Missouri Pacific R. Corp., 312 U. S. 45.
Messrs. John Solan and Harry A. Walsh for appellant.